Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a second mica sheet”, recited in claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011090991A cited by applicant.  JP2011090991A discloses induction cooking device comprising a base plate (28);  5a working coil (24) disposed vertically above the base plate, the working coil comprising a conducting wire that is annularly wound (implicit feature); a ferrite core (25) that is disposed on an upper surface of the base plate (28), that is disposed vertically below the working coil (24, Figure 1), and that is configured to direct upward an alternating magnetic field generated by the working coil (24); and  10an insulating member (29) attached to an outer portion of the ferrite core (25) and configured to electrically insulate the working coil (24) from the base plate (28).  Regarding claim 20, JP 2011090991A discloses the base plate is made of aluminum (Translation page 15 of 22, line 35).
Claim(s) 1-3 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schilling et al (US 2007/0278215) cited by applicant. Schilling discloses induction heating device comprising a base plate (26);  5a working coil (13) disposed vertically above the base plate (26), the working coil (13) comprising a conducting wire (15) that is annularly wound (Figure 4); a ferrite core (25) that is disposed on an upper surface of the base plate (26), that is disposed vertically below the working coil (13), and that is configured to direct upward an alternating magnetic field generated by the working coil (13); and 10an insulating member (20) attached to an outer portion of the ferrite core (25) and configured to electrically insulate the working coil (13) from the base plate (26).  Regarding claims 2-3, Schilling discloses the outer portion of the ferrite core (25) comprises:  15a first outer portion (1st OP, Figure below) that extends along a first longitudinal direction; a second outer portion (2nd OP) that extends along a second longitudinal direction orthogonal to the first longitudinal direction; a third outer portion (3rd OP) that is spaced apart from the first outer portion in the second longitudinal direction and that extends parallel to the first longitudinal direction; and a fourth outer portion (4th OP) that is spaced apart from the second outer portion in the first longitudinal direction and that extends parallel to the second longitudinal direction, and wherein the insulating member comprises a first insulating member (1st IM, Figure below) attached to the first outer portion (1st OP), a second insulating member (2nd IM) attached to the second outer portion (2nd OP), a third insulating member (3rd IM)  attached to the third outer portion (3rd OP), and a fourth insulating member (4th IM) attached to the fourth outer portion (4th OP). Regarding claim 20, Schilling discloses the base plate (26) is made of aluminum (par. 0052).

    PNG
    media_image1.png
    438
    453
    media_image1.png
    Greyscale


Claim(s) 1, 6-7 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN2746701Y. CN2746701Y discloses heating coil tray for magnetic oven comprising a base plate (13);  5a working coil (2) disposed vertically above the base plate (13), the working coil (2) comprising a conducting wire (claim 4 of Translation) that is annularly wound (Figure 1); a ferrite core (12) that is disposed on an upper surface of the base plate (13), that is disposed vertically below the working coil (2), and that is configured to direct upward an alternating magnetic field generated by the working coil (2); and 10an insulating member (11) attached to an outer portion of the ferrite core (12) and configured to electrically insulate the working coil (2) from the base plate (13).  Regarding claim 6, CN2746701Y discloses a first mica sheet (11, claim 3 of Translation) disposed between the working coil (2) and the ferrite core (12) and configured to block heat transfer from the working coil to the ferrite core.  Regarding claim 7, CN2746701Y discloses the first mica sheet (11) is fixed to each of the working coil (2) and the ferrite core (12) by a sealant (claim 2 of translation).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011090991A cited by applicant, in view of Owens et al (US 6,384,387).  JP 2011090991A discloses substantially all features of the claimed invention except the insulating member comprises a Kapton tape.  Owens discloses an insulated member being a Kapton tape (col. 9, lines 18-23).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in JP2011090991A the insulated member being a Kapton tape as taught by Owens in order to use for electrically insulation purpose.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al (US 2007/0278215) cited by applicant, in view of Owens et al (US 6,384,387).  Schilling discloses substantially all features of the claimed invention except the insulating member comprises a Kapton tape.  Owens discloses an insulated member being a Kapton tape (col. 9, lines 18-23).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Schilling the insulated member being a Kapton tape as taught by Owens in order to use for electrically insulation between electrical parts.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN2746701Y.  CN2746701Y discloses substantially all features of the claimed invention including a creepage distance between a lower surface of the working coil and the iron core is 0.5mm (Translation page 7 of 9, lines 18-21), but does not discloses the creepage distance between the lower surface of the working coil and the base plate is greater than or equal to 6.4 mm.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have the creepage distance between the lower surface of the working coil and the base plate is greater than or equal to 6.4 mm in order to prevent the electrical shock occurring between the working coil and base plate. Regarding claim 9, CN2746701Y discloses the first mica sheet is fixed to each of the working coil and the ferrite core by a sealant (page 7 of 9, lines 8-9 of translation), but does not disclose a second mica sheet fixed to an upper end of the working coil.  Applicant Admitted Prior Art (AAPA) discloses a second mica sheet (18) fixed to an upper end of the working coil (16, Specification of present application, page 2, lines 12-13, Figure 1).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in CN2746701Y a second mica sheet fixed to an upper end of the working coil as taught by AAPA in order to prevent thermo-heat from the working coil to the other parts.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN2746701Y in view of JP 2011090991A cited by applicant.  CN2746701Y discloses substantially all features of the claimed invention including the base plate (13, Figure 1), the ferrite core (12), the first mica sheet (11), and the working coil (2) are stacked along a height direction (Figure 1), wherein the ferrite core (12) defines a core hole at a center area of the ferrite core that corresponds to an annular inner side of the working coil (2), 15wherein the first mica sheet (11) defines a first sheet hole at a center area of the first mica sheet (11) that corresponds to the annular inner side of the working coil (2), wherein the base plate (13)  defines a plate hole at a position corresponding to the annular inner side of the working coil (2), the first sheet hole and the plate hole have a same shape and are coaxially arrange along the height, but does not disclose the core hole has a same shape and are 20coaxially arranged along the height direction.  JP 2011090991A discloses a core hole (25) has a same shape and are 20coaxially arranged along the height direction (Figure 5).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in CN2746701Y the core hole has a same shape and are 20coaxially arranged along the height direction as taught by JP 2011090991A in order to provide easy for alignment during installation.
Claims 4, and 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest the outer portion extends along a longitudinal direction of the ferrite core, and  15wherein a length of the insulating member in the longitudinal direction is less than a length of the outer portion in the longitudinal direction as recited in claim 4; a packing gasket that is configured to fix the first mica sheet and the ferrite core to the base plate and that is inserted into the first sheet hole, the core hole, and the plate hole; and a sensor disposed at an upper end of the packing gasket and configured to detect a temperature of the packing gasket, 5wherein an outer circumferential shape of the packing gasket corresponds to a circumferential shape of the first sheet hole as recited in claims 11-14; the ferrite core comprises a step portion recessed from a corner of the ferrite core, and wherein the first mica sheet comprises a step part that is recessed from at a corner of the first mica sheet and that corresponds to the step portion of the ferrite core as recited in claim 15; and the ferrite core further comprises a step portion that is recessed from each of (i) a first corner between the first outer portion and the second outer portion, (ii) a second corner between the second outer portion and the third outer portion, (iii) a third corner between the third outer portion and the fourth outer portion, and (iv) a 10fourth corner between the fourth outer portion and the first outer portion as recited in claims 16-19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        June 7, 2022